      Case 5:20-cv-05194-EJD Document 29 Filed 10/20/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8
 9
                            UNITED STATES DISTRICT COURT
10
                          NORTHERN DISTRICT OF CALIFORNIA
11

12
     IN RE INTEL CORP. SECURITIES            Case No: 5:20-cv-05194-EJD
13   LITIGATION
                                             CLASS ACTION
14
                                             [PROPOSED] ORDER RELATING AND
15                                           CONSOLIDATING RELATED
                                             ACTIONS, APPOINTING LEAD
16                                           PLAINTIFF, AND APPROVING
                                             SELECTION OF LEAD COUNSEL
17
                                             Date:    Thursday, December 17, 2020
18                                           Time:    9:00 a.m.
                                             Dept.:   Courtroom 4, 5th Floor
19                                           Judge:   Hon. Edward J. Davila

20

21

22
     Captions continued on next page.
23

24

25

26

27

28
     [PROPOSED] ORDER RELATING AND CONSOLIDATING RELATED ACTIONS, APPOINTING LEAD
     PLAINTIFF AND APPROVING SELECTION OF LEAD COUNSEL
     CASE NO. 5:20-cv-05194-EJD
      Case 5:20-cv-05194-EJD Document 29 Filed 10/20/20 Page 2 of 4




 1
     PLUMBERS AND STEAMFITTERS                   Case No: 3:20-cv-06467-EMC
 2   LOCAL 60 PENSION TRUST, Individually
     and on Behalf of All Others Similarly
 3   Situated,

 4                Plaintiff,
 5
            vs.
 6
     INTEL CORPORATION, ROBERT H.
 7   SWAN, and GEORGE S. DAVIS,
 8                Defendants.
 9
     CITY OF HALLANDALE BEACH POLICE             Case No: 3:20-cv-06493-WHA
10   OFFICERS’ AND FIREFIGHTERS’
     PERSONNEL RETIREMENT TRUST, on
11   behalf of itself and all others similarly
     situated,
12

13                Plaintiff,

14          vs.

15   INTEL CORPORATION, ROBERT H.
     SWAN, GEORGE S. DAVIS, and
16   VENKATA S.M. RENDUCHINTALA,
17
                  Defendants.
18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER RELATING AND CONSOLIDATING RELATED ACTIONS, APPOINTING LEAD
     PLAINTIFF AND APPROVING SELECTION OF LEAD COUNSEL
     CASE NO. 5:20-cv-05194-EJD
       Case 5:20-cv-05194-EJD Document 29 Filed 10/20/20 Page 3 of 4




 1            Upon consideration of: (1) the Motion filed by KBC Asset Management NV (“KBC”) and

 2   SEB Investment Management AB (“SEB”) for relation and consolidation of the above-captioned

 3   related actions, appointment as Lead Plaintiff, and approval of their selection of Lead Counsel;

 4   (2) the Memorandum of Law in support thereof; (3) the Declaration of Jonathan D. Uslaner in

 5   support thereof; and (4) all other pleadings and argument submitted to this Court; and for good

 6   cause shown,

 7   IT IS HEREBY ORDERED THAT:

 8            1.    KBC and SEB’s Motion is GRANTED.
 9            2.    Pursuant to Civil Local Rule 3-12(a) and Rule 42(a) of the Federal Rules of Civil

10   Procedure (“Rule 42(a)”), Plumbers and Steamfitters Local 60 Pension Trust v. Intel Corporation,

11   No 3:20-cv-06467-EMC (N.D. Cal.), and City of Hallandale Beach Police Officers’ and

12   Firefighters’ Personnel Retirement Trust v. Intel Corporation, No 3:20-cv-06493-WHA (N.D.

13   Cal.), are deemed related to and consolidated with In re Intel Corp. Securities Litigation, No.

14   5:20-cv-05194-EJD (N.D. Cal.) (collectively, the “Consolidated Action”).

15            3.    Pursuant to Rule 42(a), any pending, subsequently filed, removed, or transferred

16   actions that are related to the claims asserted in the Consolidated Action are CONSOLIDATED

17   for all purposes.

18            4.    KBC and SEB are APPOINTED to serve as Lead Plaintiff pursuant to Section

19   21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended

20   by the Private Securities Litigation Reform Act of 1995, in the Consolidated Action and all related

21   actions consolidated pursuant to paragraphs 2 and 3 of this Order.

22            5.    KBC and SEB’s selection of Lead Counsel is APPROVED, and Motley Rice LLC

23   and Bernstein Litowitz Berger & Grossmann LLP are APPOINTED as Lead Counsel for the

24   Class.

25            6.    The Consolidated Action shall bear the caption “In re Intel Corp. Securities

26   Litigation” and the file shall be maintained under Master File No. 5:20-cv-05194-EJD.

27

28
     [PROPOSED] ORDER RELATING AND CONSOLIDATING RELATED ACTIONS, APPOINTING LEAD
     PLAINTIFF AND APPROVING SELECTION OF LEAD COUNSEL
     CASE NO. 5:20-cv-05194-EJD
      Case 5:20-cv-05194-EJD Document 29 Filed 10/20/20 Page 4 of 4




 1   IT IS SO ORDERED.

 2

 3    Dated:    October 20 , 2020

 4
                                                HON. EDWARD J. DAVILA
 5                                              UNITED STATES DISTRICT JUDGE

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER RELATING AND CONSOLIDATING RELATED ACTIONS, APPOINTING LEAD
     PLAINTIFF AND APPROVING SELECTION OF LEAD COUNSEL
     CASE NO. 5:20-cv-05194-EJD
